                                 UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA


  USA,                                                 Case No. 17-cr-00609-VC-1
                   Plaintiff,
                                                       ORDER DENYING MOTION TO
             v.                                        SUPPRESS STATEMENTS BASED ON
                                                       MIRANDA VIOLATIONS
  JOSE INEZ GARCIA-ZARATE,
                                                       Re: Dkt. No. 41
                   Defendant.



          It is clear from the transcript and the video of the interrogation that Garcia-Zarate

knowingly waived his Miranda rights and that his statements to the police were not coerced.

Therefore, his motion to suppress his statements to the police on Fifth Amendment grounds is

denied.

          With respect to Miranda, in an early portion of the interrogation, the officers were

attempting to learn Garcia-Zarate’s age. Garcia-Zarate was having difficulty articulating his age

to the officers, and appeared to be saying that he was born in 1863. He had just woken up from a

nap and appeared disoriented. And the conversation was in English, which Garcia-Zarate had

difficulty speaking and understanding. Seemingly in response to the difficulty Garcia-Zarate was

having, the officers told him they would speak to him later. One officer said: “That’s alright, you

know, we’ll wait. We’ll talk next time.” Garcia-Zarate responded: “Yeah.” Then the other officer

said: “Want to have a conversation in a little bit?” Garcia-Zarate responded: “No.” Then the first

officer stated: “You know, we’ll just talk in a second.” Then Garcia-Zarate stated: “Maybe 50,
53.”1 Given this context, it would be unreasonable to interpret Garcia-Zarate’s utterance of the

word “no” as an expression of a desire to remain silent, particularly when, as the officers started

to walk out of the interrogation room, Garcia-Zarate did not maintain the silence that he now

claims he desired; instead he resumed his conversation with the officers. It is far more likely that

Garcia-Zarate simply didn’t understand what the officers were saying, or that he was saying “no”

to take back his earlier statement that he was born in 1863, or that he was saying “no” out of a

desire to continue the conversation right then rather than pausing and resuming it later.

       A little while after this exchange, the officers brought in a Spanish language interpreter,

having experienced difficulty obtaining basic biographical information from the suspect in

English. By this point, Garcia-Zarate seemed more awake and less disoriented. But Garcia-

Zarate contends that the interpreter made a fatal mistake when reading the Miranda warnings.

Specifically, he contends that the interpreter advised him of the right to “wait for silence,” rather

than advising him of the right to “remain silent.” It’s true that the interpreter said that Garcia-

Zarate had the right “de a guardar silencio,” which could be heard as the right “de aguardar

silencio” – literally, the right “to wait for silence.” But it’s highly implausible that Garcia-Zarate

could have understood it this way. Taken in context, it’s highly likely that Garcia-Zarate could

only have understood the interpreter to be telling him that he had the right “a guardar silencio,”

which means “to remain silent.” This would likely be true for anyone, but it’s particularly true

for Garcia-Zarate, who had been arrested many times previously, and therefore can reasonably

be assumed to have received the Miranda warnings many times previously.

       Finally, Garcia-Zarate points to a subsequent exchange in which the topic of lawyers

came up. He attempts to portray this exchange as one in which he asserted his right to counsel,

but the contrary is true. During this portion of the interrogation, the officers began to make more

direct accusations that Garcia-Zarate shot Kate Steinle. Garcia-Zarate responded in somewhat

belligerent fashion, accusing the police officers of being corrupt, saying that he was from

1
 Although the transcript says, “Maybe 50, 53,” on the video it sounds more like, “Maybe
60….63.”


                                                   2
Columbia, and threatening that he and his Columbian friends would unleash their lawyers on the

police. This conversation was difficult to follow because the people in the room were speaking

over one another in rapid-fire fashion. But in one part of the conversation, in response to a

question from an officer asking why he wanted a lawyer, Garcia-Zarate made clear that he was

not asking for a lawyer or attempting to end the interrogation; rather he was threatening the bring

down the police with his allegations that they are corrupt. See Interrogation Transcript, vol. 1,

65-66.

         Accordingly, the totality of the interrogation makes clear that Garcia-Zarate knowingly

waived his Miranda rights and that the officers did not violate those rights. Similarly, the totality

of the interrogation and the circumstances surrounding it show that Garcia-Zarate’s statements

were voluntary; although the police certainly attempted to get him to confess to shooting Steinle,

and although they attempted to put words in his mouth, their conduct was not nearly so coercive

or deceptive as to render the interrogation a violation of due process. Compare Campos v. Stone,

201 F. Supp. 3d 1083, 1089-90, 1097-99 (N.D. Cal. 2016).

         IT IS SO ORDERED.


Dated: December 23, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                  3
